DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: the limitation “the one lateral dimension selected over the range of 3nm…” the upper limit of 1 micrometer needs to be corrected because the character representing the micrometer is in correct. (see image below)

    PNG
    media_image1.png
    134
    595
    media_image1.png
    Greyscale

Claim 13 is objected to because of the following informalities: “substrate no having said nanoscale domains” should read “substrate not having said nanoscale domains.”
Claim 33 is objected to because of the following informalities: The  claim reads “The method of claim 1 or 2” which should read “The composition of claim 1 or 2”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims recite an enhancement is provided but fails to state what the enhancement is relative to? “an enhancement in vivo or in vitro with respect to anti-bacterial activity greater than or equal to 100%” it is unclear what the enhancement is being compared to. 
The examiner will assume for prior art purposes this is in relation to a magnesium containing substrate that does not have the nanoscale domains. 
Claim 4 recites the limitation "unmodified magnesium containing substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-10 depend from claim 4 and therefore are included in the rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9, 12, 14, 16-19, 22-23 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 104789957).
As to claim 1, Cai et al. discloses a magnesium composition which comprises a magnesium substrate (see 0002) having a surface with a plurality of nanoscale domains (hydroxyapatite nanorods, see 0012, 0018) characterized by surface geometry (see 0018,0020) providing a multifunctional bioactivity (see 0005, 0007,and  0022). Each of the nanoscale domains has a lateral spatial dimension of  300-900 nm and a spatial dimension of less than 500 nm (diameter of 30-90 nm, see 0020).

As to claim 3, the composition comprises a magnesium alloy (see 0002).
As to claim 4, the bioactivity is selected in respect to an in vivo or in vitro activity related to an unmodified magnesium substrate (see 0004, 0005).
As to claim 9, the activity can be cell adhesion activity , proliferation, corrosion activity (see 0005, 0007, 0009).
As to claim 12, the nanoscale domains comprise calcium phosphate (see 0038).
As to claim 14, the surface geography is spatial distribution of relief features, recessed features, localized regions (flower like clusters of nanorods) characterized by crystallographic texture (see 0018-0019).
As to claim 16, the surface geometry is selected morphology (multiple flowerlike clusters of hydroxyapatite having crystal grains (see 0018/0019).
As to claim 17-18, the nanoscale domains has a vertical special dimension of less than 50 nm ( the diameter of the nanorod along its length is 30-90nm which overlaps the claimed range, see 0018).
As to claim 19, the nanoscale domain comprises nanorods that have the claimed lateral and vertical special dimensions (see 0018).

As to claim 23, the nanoscale domain has a different chemical composition than that of the magnesium substrate (the nanoscale domain is formed of hydroxyapatite). 
As to claim 30, the magnesium containing substrate is an implant (see 0002, 0023 and 0027). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 9, 12, 14, 16-19, 22-23, 30-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) in view of Liu et al. (US 2008/0006524)
As to claim 2, Cai et al. discloses a magnesium composition which comprises a magnesium substrate (see 0002) having a surface with a plurality of nanoscale domains (hydroxyapatite nanorods, see 0012, 0018) characterized by surface geometry (see 0018,0020) providing a multifunctional bioactivity (see 0005, 0007,and  0022). Each of the nanoscale domains has a lateral spatial dimension of  300-900 nm and a spatial dimension of less than 500 nm (diameter of 30-90 nm, see 0020).
Cai et al. fail to teach the nanoscale domains are formed by exposing the surface to one or more directed energetic particle beam characterized by one or more beam properties as required by claim 2. 
Liu et al. discloses a process for depositing nanoparticles onto a substrate using pulsed laser ablation of a solid target material (see abstract). Liu et al. states nanoparticles of various 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Cai  et al. to include forming the nanoscale domains using the beam of Liu et al. One would have been motivated to do so since both are directed to the formation of nanoscale materials onto a substrate surface where Liu et al. discloses a process that can be used where the particle size distribution can be controlled and maximizing the yield of the source material. 
As to claim 3, the composition comprises a magnesium alloy (see 0002).
As to claim 4, the bioactivity is selected in respect to an in vivo or in vitro activity related to an unmodified magnesium substrate (see 0004, 0005).
As to claim 9, the activity can be cell adhesion activity , proliferation, corrosion activity (see 0005, 0007, 0009).
As to claim 12, the nanoscale domains comprise calcium phosphate (see 0038).
As to claim 14, the surface geography is spatial distribution of relief features, recessed features, localized regions (flower like clusters of nanorods) characterized by crystallographic texture (see 0018-0019).
As to claim 16, the surface geometry is selected morphology (multiple flowerlike clusters of hydroxyapatite having crystal grains (see 0018/0019).
As to claim 17-18, the nanoscale domains has a vertical special dimension of less than 50 nm ( the diameter of the nanorod along its length is 30-90nm which overlaps the claimed range, see 0018).
As to claim 19, the nanoscale domain comprises nanorods that have the claimed lateral and vertical special dimensions (see 0018).

As to claim 23, the nanoscale domain has a different chemical composition than that of the magnesium substrate (the nanoscale domain is formed of hydroxyapatite). 
As to claim 30, the magnesium containing substrate is an implant (see 0002, 0023 and 0027).
As to claim 31, Liu discloses the directed particle beam is a focused beam (focused pulsed laser beam, see abstract, fig. 2 , paragraph 0012 and 0017). 
As to claim 32, Liu discloses that one or more beam properties is fluence (see 0012) or energy (see 0012,0017). 
As to claim 34, Cai et al. discloses a method of forming a magnesium composition which comprises providing a magnesium containing substrate having a surface (implant); forming nanoscale domains onto the substrate surface that have a surface geometry providing a selected multifunctional bioactivity (osseointegration, proliferation, corrosion resistance). 
Cai et al. fail to teach the nanoscale domains are formed by directing energetic particle beam onto the substrate surface where the beam has one or more beam properties to generate the nanoscale domains as required by claim 34. 
Liu et al. discloses a process for depositing nanoparticles onto a substrate using pulsed laser ablation of a solid target material (see abstract). Liu et al. states nanoparticles of various material s are known to be applied to biomedicines and the desire to apply them in a controlled manner (see 0002). Liu et al. states the process provides nanoparticles with efficient utilization of the source (see 0010-0011). The nanoparticles are formed with the use of a laser beam. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cai  et al. to include forming the nanoscale domains using the beam of Liu et al. One would have been motivated to do so since both are directed to the formation of nanoscale materials onto a substrate surface where Liu et 
As to claim 35, Liu discloses the directed particle beam is a focused beam (focused pulsed laser beam, see abstract, fig. 2 , paragraph 0012 and 0017). 
As to claim 36, the process of Liu disclose the use of directed plasma nanosynthesis (the nanoparticles are formed from the plasma). 
As to claim 37, Liu discloses that one or more beam properties is fluence (see 0012) or energy (see 0012,0017). 
As to claim 38-39, Liu discloses the beam comprises argon ions (see paragraphs 0012, 0034). 
As to claim 40, the beam can be an energetic O2 (see 0012, 0017, 0033).
As to claim 42, Liu discloses the beam comprise an incident angle that is selected in the range of 0-80 degrees (see Fig. 2 angle about 45 degrees). 
Claim 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) as applied to claim 1 above in view of Dingeldein et al. (US 2016/0144080).
The teachings of Cai et al. as applied to claim 5 are as stated above. 
Cai et al. fails to teach the activity is a change in the rate of bioresorption as required by claim 5.  
Cai et al. does disclose the desire to delay rapid degradation of the magnesium allow to improve its biocompatibility (see 0004).
Dingeldein et al. discloses a biodegradable implant based on magnesium that has a reduced corrosion rate (see abstract). Dingeldein et al. sates the implant is treated to have apatite formed on its surface which decreases corrosion induced by hydrogen gas and improves osseointegration (see abstract). Dingeldein et al. discloses the nanosized apatite formed on the magnesium alloy surface changes the rate of bioresorption as related to a substrate without the apatite coating (see abstract, Fig. 5b,  0050-0051 and 0066-68). 

As to claim 6, Dingeldfein disclose the change in rate is  less than or equal to 20 mils/year (less than or equal to 0.508 mm/year) which overlaps the claimed range. It would have been obvious to ne having ordinary skill in the art to use the claimed range depending upon the length of time it takes of for tissue connection and healing to occur. One would have been motivated to do so since Dingeldfein teaches a range which overlaps that of the claimed range. 
As to claim 7, Dingeldfein teaches the application of the apatite coating provides a reduction in hydrogen generation which improves the corrosion resistance of the implant (see abstract). 
As to claim 8, Dingeldfein discloses the hydrogen rage is less than 1ml/cm-2day-2 which overlaps the claimed range (see 0067). 
The teachings of Cai et al. as applied to claim 9 are as stated above. Cai fails to teach the enhancement of the activity is equal to or greater than 100% as required by claim 10.
Dingeldfein teaches the implant with the nano hydroxyapatite coating has a rate of up to 35 mils per year compared to a substrate without the layer having a rage of 130 mils per day (see abstract, Fig. 5b). It would have been obvious that the nanohydroxyapatite coating would provide the claimed improvement as show by Dingeldfein as compared to an uncoated substrate. 
As to claim 11, Dingeldfein discloses converting the surface of the magnesium to form an oxide layer prior to application of the apatite coating (see 0061). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) in view of Dingeldfein as applied above, further in view of Tenney (US 2007/0224235).
The teachings of Cai et al. modified by Dingeldfein are as stated above. 
Cai modified by Dingeldfein discloses forming an anodized coating over the magnesium substrate prior to the application of the nano-apatite layer. 
Cai modified by Dingeldgein fails to teach the change in Al2O3 as required by claim 13.
Tenney discloses anodizing a surface to have aluminum oxide layer on areas and a region without the aluminum oxide layer (areas without the nanoscale domains). Tenney states this that allows certain areas of the substrate to be loaded with the nanoscale material (See 0006, 0067-0068, 0072).
It would have been obvious to one having ordinary skill in the art to modify the composition of Cai modified by Dingeldfein to include selective application o the anodized layer in order to selectively apply the nanostructure hydroxyapatite layer to areas with the desired reduced corrosion  and degradation rates as well as improved osseointegration. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) as applied to claims 1 and 2 above, in view of Branemark et al. (US 2008/0125868)
The teachings of Cai et al. as applied to claims 1 and 2 are as stated above. 
Cai et al. fails to teach periodic or semi-periodic spatial distribution of the nanoscale domains as required by claim 15. 
Branemark et al. discloses an implant that is attached to living tissue where the surface of the implant has deposits of a material such as hydroxyapatite. Branemark et al. states the deposits can be applied in specific regions or in a special pattern to achieve the desired biological effect (see 0047 and Fig. 1). 
The placement of the material is therefore a result effective variable. 
. 
Claim 21 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) as applied to claims 1-2 above, in view of Webster et al. (US 8399008).
The teachings of Cai et al. as applied to claims 1 and 2 are as stated above. 
Cai et al. fail to teach the nanorods are inclined as required by claim 20 or  the distance between the nanorods as required by claim 21. 
Webster et al. discloses enhancing the attachment between tissue and a metallic implant (see abstract) by using a nanostructured surface.  Webster teaches the distance between the nanostructures should be in the range of 50-250 nm (see col. 8, lines 16-21). Webster further teaches providing interlocking between the bone and the implant (see col. 8, lines 40-45) by providing the jigsaw-like interlocking surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed inclined surface and distance as taught by Webster et al. in the composition of Cai et al. One would have been motivated to do so since both are directed to improving the connection between an implant and the tissue within the body to improve healing where Webster shows this can be improved by providing mechanical interlocking between the tissue and the implant through controlling the nanoscale surface properties. 
As to claim 33, Webster states the magnesium substrate can be microporous (see col. 3, lines 60-62 – col. 7, lines 53-56). 
Claim 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) as applied to claim 1 above in view of Hickey (WO 2014/190349).
The teachings of Cai et al. as applied to claims 1 and 2 are as stated above. 

Hickey discloses enhancing cell adhesion proliferation  by increasing cell density from non-treated substrates of about 7,000 cells per square meter to 15,000 cells per square meter when treated with hydroxyapatite (see abstract, page 3, lines 8-16, page 6, lines 12-15 and Fig 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the hydroxyapatite coating supplied by Cai would provide the claimed cell adhesion enhancement claimed as evident by Hickey because both disclose hydroxyapatite coatings to implant surface in order to improve proliferation while Hickey shows evidence that such coatings provides improvements of 100% related to untreated surfaces. 
As to claim 26, Hickey discloses that the pH went from 7-9 which is an increase of more than 0.5 (see abstract, page 3, lines 8-16; page 15,lines 13-16; page 17, lines 21-25 and Fig. 12). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) as applied to claims 1 and 2 above in view of Neumann (US 2012/0024712).
The teachings of Cai et al. as applied to claims 1 and 2 are as stated above.
Cai et al. fail to teach the geometry provides enhanced anti-bacterial activity greater than or equal to 100%.
Neumann discloses enhancing the anti-bacterial activity of an implant surface by 100%. Neumann discloses that the bacteria on the surface was destroyed after 4 hours (See 0008, 0013-0014). It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the oxide layer over the implant of Cai et al. to . 
Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) as applied to claims 1 and 2 in view of Muller (“Bio-inspired functional surfaces based on laser-induced periodic surface structures”).
The teachings of Cai et al. as applied to claims 1 and 2 are as stated above. 
Cai et al. fail to teach improve the physical property of the substrate as required by claim 27. 
Muller discloses that surface geometry enhances the surface properties of the substrate such as hydrophobicity (see abstract, page 2 2nd paragraph and page 4, fig. 2). It would have been obvious to one having ordinary skill in the art that the physical properties of the surface of Cai et al. would change as a result of adding the nanoscale rods (surface texture/ roughness) which would alter the hydrophobicity of the surface as taught by Muller. 
As to claim 28, Muller teaches the hydrophobicity of the surface changes. 
As to claim 29, Muller teaches the change is greater than 25 % (the contact angle goes from 105 to 150.3) which is about 31 % increase (see page 3, 3rd paragraph, page 5, 2nd  paragraph, and page 6, 2nd paragraph). 
Claim 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) in view of Liu et al. (US 2008/0006524) as applied to claim 34 above, further in view of Dingeldein et al. (US 2016/0144080) and  Sul (US 2006/0161263).
The teachings of Cai et al. and Liu et al. as applied to claim 34 are as stated above. 
Cai and Liu et al. fail to teach the particle beam anodizes the magnesium substrate as required by claim 41. 
Dingeldein et al. discloses a biodegradable implant based on magnesium that has a reduced corrosion rate (see abstract). Dingeldein et al. sates the implant is treated to have apatite formed on its surface which decreases corrosion induced by hydrogen gas and improves 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to anodize the surface of the substrate prior to application of the apatite in order to improve the application of the apatite to the surface as taught by Dingeldfein. 
As to claim 45, Dingeldfein discloses the bioactivity is bioresorption (degradation rate). 
Claim 43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) in view of Liu et al. (US 2008/0006524) as applied to claim 34 above, further in view of Boatner  (US 5437729). 
The teachings of Cai et al. and Liu et al. as applied to claim 34 are as stated above. 
Cai et al. and Liu et al. fail to teach the claimed fluence. 
	Boatner discloses a method of forming a bioactive magnesium substrate (see abstract) that is treated with beams to provide a nanoscale surface (see col. 2). Boatner teaches the fluence is selected  in the range of 1x1016 – 1 x 10 20 ( see col. 5, lines 62-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Cai et al. and Liu et al. to include the claimed fluence as taught by Boatner. One would have been motivated to do so since both are directed to forming nanoscale surfaces on substrates using beams and Boatner discloses a suitable fluence to form such surfaces. 
As to claim 46, Cai et al. discloses a method of forming a magnesium composition which comprises providing a magnesium containing substrate having a surface (implant); forming 
Cai et al. fail to teach the nanoscale domains are formed by directing energetic particle beam onto the substrate surface where the beam has one or more beam properties to generate the nanoscale domains or the use of a first beam and a second beam where the properties of the beams are independently selected as required by claim 46. 
Liu et al. discloses a process for depositing nanoparticles onto a substrate using pulsed laser ablation of a solid target material (see abstract). Liu et al. states nanoparticles of various material s are known to be applied to biomedicines and the desire to apply them in a controlled manner (see 0002). Liu et al. states the process provides nanoparticles with efficient utilization of the source (see 0010-0011). The nanoparticles are formed with the use of a laser beam. 
Boatner discloses a method of forming a bioactive magnesium substrate (see abstract) that is treated with beams to provide a nanoscale surface (see col. 2). Boatner teaches the fluence is selected  in the range of 1x1016 – 1 x 10 20 ( see col. 5, lines 62-6). Boatner teaches the first directed beam is directed to an area and a second beam is directed to an area (see col. 2 lines 17-22). The first beam has a fluence and a second beam has a second fluence. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cai  et al. to include forming the nanoscale domains using the beams of Liu et al. and Boatner. One would have been motivated to do so since both are directed to the formation of nanoscale materials onto a substrate surface where Liu et al. discloses a process that can be used where the particle size distribution can be controlled and maximizing the yield of the source material as well as provide desired properties to the specific areas as taught by Boatner. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104789957) in view of Liu et al. (US 2008/0006524) as applied to claim 34 above, further in view of Buchanan et al. (US 2003/0230549)
The teachings of Cai et al. modified by Liu et al. as applied to claim 34 are as stated above. 
Cai et al. and Liu et al. fail to teach the claimed beam energy. 
Buchanan et al. discloses modification using energy beams. Buchanan et al. further teaches suitable beams having energy of 2-10 keV (See 0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam of Cai et al. and Liu et al. to the claimed range as taught by Buchanan et al. in order to provide the desired surface modifications. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715